DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022, has been entered with the request for continued examination filed on March 2, 2022.
Applicant amended claim 1.  No new matter is entered.  Claims 1, 3, 4 and 7-18 are pending before the Office for review.  Claims 19 and 20 remain withdrawn from consideration.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashige (U.S. Publication No. 2005/0214631) in view of MacKinnon et al. (U.S. Publication No. 2009/0280382) and Fukuda et al. (U.S. Publication No. 2002/0055034).
claims 1, 3, 7 and 8, Hirashige teaches a method of manufacturing a membrane-electrode assembly (MEA) comprising forming a laminated structure comprising a release film (PTFE release film), an anode layer, a NAFION® membrane and a cathode layer.  Paragraphs 71-75.  Hirashige then teaches the laminate is subjected to a treatment step in the form of a hot-press step, which comprises a heating step.  Paragraph 75.
Hirashige is silent as to whether the NAFION® membrane is a porous support layer within the scope of the claimed invention.
However, MacKinnon, which deals with membrane electrode assemblies, teaches ePTFE is an effective porous support structure for the membrane of an MEA.  Paragraph 82.  MacKinnon teaches specific examples comprising NAFION® incorporated into the ePTFE to obtain the membrane.  Paragraphs 82 and 83.  MacKinnon teaches such a composite membrane exhibits improved mechanical durability.  Paragraph 89.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the composite membrane comprising the porous support, as taught by MacKinnon, in the method disclosed by Hirashige because MacKinnon teaches such a membrane is associated with improved mechanical durability.
Modified Hirashige further teaches forming the laminate comprises providing the release film (Paragraph 62) and forming the anode layer by coating a first electrode slurry comprising catalyst and ionomer on the release layer (Paragraphs 61 and 62).
Modified Hirashige teaches the catalyst layer coated on the release film is applied to the membrane and is silent as to whether forming the laminate comprises stacking the porous support layer on the surface of the anode layer.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hirashige with MacKinnon regarding how the composite membrane is obtained is the use of a known technique to improve a similar method in the same way.  Modified Hirashige teaches a method of forming an MEA laminate comprising a composite membrane.  MacKinnon teaches one approach for obtaining the composite membrane is to place the porous support for the membrane on a surface comprising ionomer and then coating ionomer on the exposed surface to obtain a treated membrane.  In the context of Hirashige’s method, Hirashige teaches the anode slurry comprises ionomer therein, meaning the anode slurry layer is a surface comprising ionomer, which is similar to MacKinnon’s glass film comprising ionomer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the composite membrane via the technique taught by MacKinnon such that the porous support is placed on a surface comprising ionomer, which in this case is the anode slurry, and then further coating the membrane with ionomer because MacKinnon teaches this to be an effective technique, meaning the modification has a reasonable expectation of success.  Furthermore, when Hirashige’s method is modified in view of MacKinnon, as explained above, the composite membrane is formed in situ, which would allow for a method comprising fewer steps.

Hirashige and MacKinnon, as combined above, further teach the method for forming the laminate comprises stacking the porous support layer on the anode slurry layer, wherein ionomer from the anode slurry layer comes into contact with the porous support layer and is impregnated into the pores therein to form an electrolyte support layer and forming the cathode layer also comprises forming an electrolyte membrane layer in that ionomer from the cathode slurry of the cathode layer comes into contact with the electrolyte support layer and permeates therein, wherein the cathode layer is formed by coating the cathode slurry on a surface of the electrolyte support layer in a continuous coating manner.  Hirashige, Paragraphs 60-63 and 71-75 and MacKinnon, Paragraph 86.
Hirashige and MacKinnon, as combined above, are silent as to whether forming the laminated structure can be performed without drying of the anode layer and the cathode layer before the treatment step is performed.
However, Fukuda, which deals with membrane electrode assemblies, teaches a laminate forming approach for a membrane electrode assembly comprising applying a viscous, wet slurry to the diffusion layer of an electrolyte membrane assembly and laminating the slurry to the membrane before performing drying and hot-pressing.  Paragraph 148.  Fukuda teaches this approach unifies the electrode catalyst and the membrane.  Paragraphs 41, 90 and 91.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the method taught by Hirashige and MacKinnon, as combined above, in view of Fukuda so that the laminate structure is formed without drying of the anode layer and cathode layer before a hot-pressing step because Fukuda 
With respect to claim 9, Hirashige, MacKinnon and Fukuda, as combined above, teach the method of forming the laminate comprises a drying step of the porous support once the ionomer is applied thereto, meaning treating the laminate structure comprises drying and then thermally treating after the laminate structure is formed.  Hirashige, Paragraph 75; MacKinnon, Paragraph 86; and Fukuda, Paragraph 148.
With respect to claims 10 and 11, modified Hirashige teaches the method further comprises, before forming the laminated structure, providing the first electrode slurry comprising the first catalyst and an ionomer, wherein the slurry is prepared by mixing the catalyst and ionomer.  Paragraphs 70-73.
With respect to claims 13 and 14, modified Hirashige teaches the method further comprises, before forming the laminated structure, providing the second electrode slurry comprising the second catalyst and an ionomer, wherein the slurry is prepared by mixing the catalyst and ionomer.  Paragraphs 70-73.
With respect to claim 16, modified Hirashige teaches the first and second ionomers in the anode and cathode layer, respectively, are both NAFION®.  Paragraphs 70-73.
With respect to claims 17 and 18, modified Hirashige is silent as to whether the anode layer has a greater size than the cathode layer or whether the porous support layer has a size greater than a size of the anode layer.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
(4)
Claims 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashige (U.S. Publication No. 2005/0214631) in view of MacKinnon et al. (U.S. Publication No. 2009/0280382) and Fukuda et al. (U.S. Publication No. 2002/0055034), as applied to claims 1, 3, 7-11, 13, 14 and 16-18 above, and further in view of Sompalli et al. (U.S. Patent No. 6,524,736).
With respect to claim 4, Hirashige, MacKinnon and Fukuda, as combined above, teach the anode layer comprises a catalyst and ionomer and the cathode comprises a catalyst and ionomer (Hirashige, Paragraphs 70-73) and the porous support layer has a porous structure comprising a plurality of pores (MacKinnon, Paragraph 78) but are silent as to whether the first catalyst or the second catalyst have a size greater than a size of the pores in the porous support layer.
However, Sompalli, which similarly deals with porous support layers and catalyst layers coated thereon, teaches the pore sizes of the porous support are smaller than the lower range of the particle size distribution.  Col. 6, Lines 11-17 and Col. 6, Line 66 to Col. 7, Line 20.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hirashige, MacKinnon and Fukuda, as combined above, with Sompalli is the use of a known technique to improve a similar method in the same way.  Both Hirashige, MacKinnon and Fukuda, as combined above, and 
With respect to claims 12 and 15, modified Hirashige teaches the respective slurries and is silent as to embodiments comprising a content of the ionomer being equal to or greater than a content of the catalyst.
However, Sompalli also teaches the wt% of ionomer to catalyst in a catalyst slurry can range from 0.2:1 to 2:1.  Col. 10, Lines 24-35.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the modification of Hirashige’s catalyst slurry in view of Sompalli is the use of a known technique to improve a similar slurry in the same way.  Sompalli teaches a weight ratio covering the claimed range and that obtains an effective catalyst slurry.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the weight ranges taught by Sompalli in Hirashige’s slurry because Sompalli teaches doing so obtains an effective slurry, meaning the modification has a reasonable expectation of success.

Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.  The following remarks are in response to the portion of Applicant’s arguments that are relevant to the new ground of rejection.
	Applicant argues the claimed invention requires that drying not be performed at each step.  Applicant’s interpretation of the claimed invention misunderstands its breadth.  The claimed invention requires the laminate structure be formed without drying of the cathode or anode layer, meaning other drying steps and/or treatments are within the scope of the claimed invention.  Therefore, Applicant’s specific argument regarding MacKinnon is not persuasive because it relies on an unclaimed feature.  The claimed invention does not preclude any treatment of the membrane prior to placement of the cathode and/or anode slurry thereon, meaning Hirashige, MacKinnon and Fukuda, as combined above, are properly combinable to teach the limitations of the claimed invention.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759